Norton, J.,
Dissenting, — Whether error was or not committed by the trial court in not instructing the jury as to some lower grade of homicide than murder in the first degree, was a matter of exception, and as the attention of the trial court was not pointedly and specifically called to the alleged error either in the motion for new trial or in arrest of judgment, it cannot be raised in this court for the first time, and we have no power to reverse a judgment in a matter of alleged error not excepted to-in the trial court, and to which the attention of said court was not called. Eor this reason I do not concur in reversing the judgment.